             Case 5:19-cv-00213-G Document 112 Filed 04/21/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

CHARLENE BRIDGES,                               )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )   Case No. CIV-19-213-G
                                                )
WAL-MART STORES EAST, LP,                       )
a Delaware limited partnership, et al.,         )
                                                )
          Defendants.                           )

                                           ORDER

          Now before the Court is a Motion in Limine Regarding Medical Expenses (Doc.

No. 70) filed by Plaintiff Charlene Bridges. Defendants Wal-Mart Stores East, LP, and

D.H. Pace, Inc., have responded (Doc. No. 78, at pp. 1-2).

          In this action, Plaintiff brings negligence claims against Defendants for injuries

sustained in an incident on June 4, 2018, when she was struck by an automatic sliding door

at a Walmart store in Moore. The matter is set for jury trial in May 2021.

     I.      Applicable Law

          A motion in limine is a “pretrial request that certain inadmissible evidence not be

referred to or offered at trial.” Edens v. Netherlands Ins. Co., 834 F.3d 1116, 1130 (10th

Cir. 2016) (emphasis and internal quotation marks omitted). Through such a motion, a

party may “request . . . guidance by the court regarding an evidentiary question, which the

court may provide at its discretion to aid the parties in formulating trial strategy.” Id.

(internal quotation marks omitted). “A court’s in limine rulings are preliminary and are

subject to change as the case unfolds or at its discretion.” Godfrey v. CSAA Fire & Cas.
           Case 5:19-cv-00213-G Document 112 Filed 04/21/21 Page 2 of 4




Ins. Co., No. CIV-19-329-JD, 2020 WL 1056306, at *1 (W.D. Okla. Mar. 4, 2020) (citing

Luce v. United States, 469 U.S. 38, 41-42 (1984)).

   II.      Plaintiff’s Motion

         In her Motion, Plaintiff requests that the Court preclude Defendants and their

counsel from referencing her past medical expenses and the bills and amounts paid for her

past medical treatment.

         First, Plaintiff states that she “will not claim, as an item of damage, the amount of

[her] past medical bills and expenses incurred for the care and treatment of injuries related

to the incident at issue.” Pl.’s Mot. at 2. Defendants respond that it is not “entirely clear”

that Plaintiff will not be seeking her past bills and expenses as damages and, to the extent

she does so, certain bills and provider statements are admissible under Oklahoma’s

statutory exception to the collateral-source rule. Defs.’ Resp. at 1-2 (citing Okla. Stat. tit.

12, § 3009.1); see also Lee v. Bueno, 381 P.3d 736, 752 (Okla. 2016).

         The Court concludes that Plaintiff’s statement quoted above is a clear and

unequivocal waiver. See also Pl.’s Resp. (Doc. No. 82) at 1 (Plaintiff referring to her

“waiver of any claim for past medical expenses”). Therefore, Plaintiff shall not be

permitted to seek these past bills and expenses as an item of damages at trial.

         Citing numerous cases, Plaintiff next argues that these past bills and expenses are

irrelevant to the “pain and suffering” damages that she will be seeking and that introducing

such evidence would be unduly prejudicial. See Pl.’s Mot. in Limine Regarding Med.

Expenses at 2-8.




                                               2
         Case 5:19-cv-00213-G Document 112 Filed 04/21/21 Page 3 of 4




       Defendants do not respond to this argument, and the Court finds Plaintiff’s cited

authorities persuasive as to these amounts’ lack of relevance or materiality to her claim of

pain and suffering. See, e.g., Payne v. Wyeth Pharms., Inc., No. 2:08cv119, 2008 WL

4890760 (E.D. Va. Nov. 12, 2008) (“[T]here is no logical or experiential correlation

between the monetary value of medical services required to treat a given injury and the

quantum of pain and suffering endured as a result of that injury.” (internal quotation marks

omitted)); Campbell v. Garcia, No. 3:13-cv-0627, 2016 WL 4769728, at *7 (D. Nev. Sept.

13, 2016) (“Because he is not seeking special damages for past medical expenses, there is

no relevance between these costs and [the plaintiff’s] purported pain and suffering.”).

       Finally, Plaintiff argues that, pursuant to Oklahoma’s collateral-source rule,

Defendants may not point to these past bills and expenses, and particularly any payments

or discounts applied by an independent source, as a basis for reduction of any award for

future damages. See Pl.’s Mot. at 8-13 (citing Denco Bus Lines, Inc. v. Hargis, 229 P.2d

560, 564 (Okla. 1951)). Defendants do not offer any counter to this argument. Further,

the Court already has held that certain opinion testimony must be excluded because

“Defendants may not present evidence of application of insurance or other collateral-source

funds as to the projected future medical expenses of Plaintiff.” Order of Oct. 16, 2020

(Doc. No. 81) at 9; see also Beason v. I.E. Miller Servs., Inc., 441 P.3d 1107, 1113 (Okla.

2019) (“[T]itle 12, section 3009.1 of the Oklahoma Statutes] does not apply to future

medical expenses not yet incurred[.]”). Absent any basis to revise that holding, the Court

determines that this similar request should and will be granted.




                                             3
        Case 5:19-cv-00213-G Document 112 Filed 04/21/21 Page 4 of 4




                                  CONCLUSION

     For the reasons outlined herein, Plaintiff’s Motion in Limine Regarding Medical

Expenses (Doc. No. 70) is GRANTED.

     IT IS SO ORDERED this 21st day of April, 2021.




                                         4
